        Case 2:19-cv-01304-GGG-DPC Document 299 Filed 05/07/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

JONATHAN BERTUCCELLI and                                                      CIVIL ACTION
STUDIO 3, INC

VERSUS                                                                        NO: 19-1304

UNIVERSAL STUDIOS LLC, ET AL.                                                 SECTION: T (2)

                                               ORDER

          Before the Court is a Motion for Partial Clarification, Partial Reconsideration and

Incorporated Motion for Leave to Amend filed by Jonathan Bertuccelli and Studio 3, Inc.

(“Plaintiffs”). 1 Universal City Studios LLC, Universal City Studios Productions LLLP, Blumhouse

Productions, LLC, Tree Falls In The Woods, L.L.C., Anthony “Tony” Robert Gardner, The Alterian

Ghost Factory, Inc., Trick or Treat Studios, and Foe Paw Films, LLC (“Defendants”) have filed an

opposition. 2 For the following reasons, the motion is DENIED.

                                          BACKGROUND

          This matter arises from Plaintiffs’ claim seeking damages and injunctive relief for alleged

violations of the Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiffs created an expressionist

art image known as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United

States under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs

allege Defendants’ use of a mask of a cartoonish baby face in the 2017 feature film Happy Death

Day and its sequel, Happy Death Day 2U (“Films”), infringes Plaintiffs’ copyright.




1
    R. Doc. 277.
2
    R. Doc. 283.

                                                  1
      Case 2:19-cv-01304-GGG-DPC Document 299 Filed 05/07/21 Page 2 of 4




         Plaintiffs move now for clarification “and/or to reconsider" the Court's previous order

partially granting Defendants' Motion in Limine. 3 First, Plaintiffs request clarification as to the

Court's ruling pertaining to revenues of non-parties and foreign revenues generated outside the

United States. Second, Plaintiffs seek clarification on "the nature of the Court's ruling on vicarious

infringement as it pertains to the right to amend pleadings."4 On this second issue, Plaintiffs request

leave to amend the pleadings under Rule 15(b).

                                           LAW AND ANALYSIS

         The Federal Rules of Civil Procedure do not formally recognize a motion for

reconsideration. 5 A Rule 59(e) motion calls into question the correctness of a judgment,6 properly

invoked to correct manifest errors of law or fact or to present newly discovered evidence.7 Courts

may also consider whether the motion is necessary to prevent injustice and whether granting the

motion is justified by an intervening change in controlling law. 8 A Rule 59(e) motion should not

be used to relitigate prior matters that should have been urged earlier or that simply have been

resolved to the movant’s dissatisfaction. 9 Moreover, they cannot be used to argue a case under a

new legal theory. 10 District courts have considerable discretion to grant or deny a Rule 59(e)

motion for reconsideration.11




3
   The Court granted Defendants’ Motion In Limine to exclude references at trial to: (1) revenues realized by non-
parties; (2) the Louisiana state tax incentive program; and (3) revenues or expenses generated overseas. See R. Doc.
276.
4
  R. Doc. 277-1 at 3.
5
   Bass v. United States Dep't of Agric., 211 F.3d 959, 962 (5th Cir. 2000); see also Lavespere v. Niagra Machine &
Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990), abrogated on other grounds by Little v. Liquid Air Corp., 37 F.3d
1069 (5th Cir. 1994).
6
  In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002).
7
  Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989).
8
  Gulf Fleet Tiger Acquisition, LLC, v. Thoma-Sea Ship Builders, LLC, 282 F.R.D. 146, 152 (E.D. La. 2012).
9
  In re Self, 172 F. Supp. 2d 813, 816 (W.D. La. 2001).
10
   Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.1990) (citing Federal Deposit Ins. Corp. v. Meyer, 781 F.2d
1260, 1268 (7th Cir. 1986)).
11
   Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1990).

                                                         2
       Case 2:19-cv-01304-GGG-DPC Document 299 Filed 05/07/21 Page 3 of 4




          The Court finds no grounds for reconsideration. Plaintiffs’ motion revisits previous

arguments but fails to offer new evidence or identify an error in law or fact under the narrow

confines of Rule 59(e). 12 Though Plaintiffs’ argument for reconsideration falls short, the Court

offers the following summary for purposes of clarification, beginning with the premise that the

profit provision is not an unfettered mechanism from which a party may claim damages without

limitation. Revenues sought by a copyright plaintiff must be attributable and reasonably related to

the infringement. 13 Accordingly, the Court first held that Plaintiffs cannot recover profits retained

by non-parties and, because the complaint did not plead facts supporting a separate cause for

vicarious infringement, the profit calculation must remain limited to Defendants named in this

action.

          The Court also determined that the foreign revenues and expenses of named Defendants

are beyond the reach of Section 504(b)’s calculating scheme, a decision grounded in the strong

presumption against extraterritoriality absent express indication by Congress.14 In addition to the

text, the Fifth Circuit and the Eastern District of Louisiana have declined to extend extraterritorial

profit calculations under the Copyright Act. The previous order states this reasoning and the

holding as acknowledged in Plaintiffs’ motion. 15 With respect to Plaintiffs’ new claim that

reconsideration is appropriate under 17 U.S.C. § 602(a)(2), the Court finds this argument lacking

for two reasons. First, Plaintiffs have not cited this statute prior to this motion, and the Court may

not consider new arguments which “could, and should, have been made before judgment.”16




12
   Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989) (“[s]uch motions serve the narrow purpose of
allowing a party to correct manifest errors of law or fact or to present newly discovered evidence.”).
13
   17 U.S.C. § 504(b); MGE UPS Sys. V. GE Consumer & Indus. Inc., 622 F.3d 361, 367 (5th Cir. 2010).
14
   R. Doc. 276 at 5.
15
   In their motion, Plaintiffs state that “it appears the ruling could extend to foreign revenues by the parties to this
action, which forms the basis for the Plaintiffs’ request for clarification.”
16
   Simon, 891 F.2d 1154, 1159 (citing Federal Deposit Ins. Corp. v. Meyer, 781 F.2d 1260, 1268 (7th Cir. 1986).

                                                            3
        Case 2:19-cv-01304-GGG-DPC Document 299 Filed 05/07/21 Page 4 of 4




Second, the Court agrees with Defendants that Section 602(a)(2) is inapplicable to the facts of this

case.

         Finally, Plaintiffs request leave to amend their pleadings under Rule 15(b) to add claims

for vicarious infringement. Plaintiffs’ request runs afoul of the Federal Rules and the Local Rules

of this Court. 17 Rule 15(a) covers amendments before trial, while Rule 15(b)—which Plaintiffs

cite here—governs amendments during and after trial. 18 Because trial has not commenced,

Plaintiffs may not rely on Rule 15(b) for leave to amend the complaint.

                                                     CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Partial

Clarification, Partial Reconsideration and Incorporated Motion for Leave to Amend 19 is DENIED.

         New Orleans, Louisiana, this ____
                                      7th day of May, 2021.



                                                                    ________________________________
                                                                         GREG GERARD GUIDRY
                                                                   UNITED STATES DISTRICT JUDGE




17
   Defendants contend that Plaintiffs did not satisfy or attempt to satisfy the “meet-and-confer” requirement imposed
by Local Rule 7.6.
18
   Fed. R. Civ. P. 15(a)-(b), allowing amendment based on objection at trial or on issues tried by the parties express
or implied consent
19
   R. Doc. 277.

                                                          4
